          Case 2:19-cv-04007-GEKP Document 59 Filed 08/24/20 Page 1 of 2



                          IN THE UNITED ST ATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MICHAEL RUSSO,
                         Plaintiff                             CIVIL ACTION

                  v.

TRANS UNION, LLC, et al.,                                     No. 19-4007
               Defendants


                                 ~            ORDER
         AND NOW, this      d..i..!_ day of August, 2020, upon consideration of the Motion to Compel
Arbitration and Stay Proceedings filed by Discover Bank, improperly named as "Discover

Financial Services" (Doc. No. 47), the response in opposition (Doc. No. 49), Discover Bank's

Motion to Stay Discovery Pending Decision on its Motion to Compel Arbitration (Doc. No. 48),

the response in opposition (Doc. No. 50), and the parties' supplemental briefing filed pursuant to

the Court's order dated June 16, 2020 (Doc. Nos. 53, 57), it is ORDERED that:

         1.       Discover Bank's Motion to Stay Discovery as to Discover Bank (Doc. No. 48) is

DEEMED MOOT for the reasons set forth in the accompanying Memorandum;

         2.       Discover Bank's Motion to Compel Arbitration and Stay Proceedings (Doc. No.

47) is GRANTED for the reasons set forth in the accompanying Memorandum;

         3.       Plaintiff shall submit his claims to arbitration within 30 day of the date of this

Order;

         4.       Plaintiffs claim against Discover Bank shall be STAYED pending further order of

this Court; and




                                                   1
        Case 2:19-cv-04007-GEKP Document 59 Filed 08/24/20 Page 2 of 2



       5.      Plaintiff and Discover Bank shall submit to the Court joint status reports on the

progress of the arbitration proceeding every sixty (60) days.




                                                     G
                                                     UNITED STATES DISTRICT JUDGE




                                                2
